Name: 2007/764/EC: Council Decision of 8 November 2007 concerning the accession of Bulgaria and Romania to the Convention, drawn up on the basis of Article K.3 of the Treaty on European Union, on the use of information technology for customs purposes
 Type: Decision
 Subject Matter: tariff policy;  international affairs;  information technology and data processing;  Europe;  European construction
 Date Published: 2007-11-24

 24.11.2007 EN Official Journal of the European Union L 307/20 COUNCIL DECISION of 8 November 2007 concerning the accession of Bulgaria and Romania to the Convention, drawn up on the basis of Article K.3 of the Treaty on European Union, on the use of information technology for customs purposes (2007/764/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the 2005 Treaty of Accession, Having regard to the 2005 Act of Accession, and in particular Article 3(4) thereof, Having regard to the recommendation from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Convention, drawn up on the basis of Article K.3 of the Treaty on European Union, on the use of information technology for customs purposes (2) (hereinafter referred to as the Convention on the use of information technology for customs purposes) was done at Brussels on 26 July 1995 and entered into force on 25 December 2005. (2) The Convention on the use of information technology for customs purposes was complemented by:  the Protocol, drawn up on the basis of Article K.3 of the Treaty on European Union, on the interpretation, by way of preliminary rulings, by the Court of Justice of the European Communities of the Convention on the use of information technology for customs purposes (3) (hereinafter referred to as the Protocol on interpretation by the Court of Justice), which was done at Brussels on 29 November 1996 and which entered into force on 25 December 2005,  the Protocol, drawn up on the basis of Article K.3 of the Treaty on European Union, on the scope of the laundering of proceeds in the Convention on the use of information technology for customs purposes and the inclusion of the registration number of the means of transport in the Convention (4) (hereinafter referred to as the Protocol on the scope of the laundering of proceeds), which was done at Brussels on 12 March 1999 and which is to enter into force in accordance with Article 3(3) thereof,  the Protocol, established in accordance with Article 34 of the Treaty on European Union, amending, as regards the creation of a customs files identification database, the Convention on the use of information technology for customs purposes (5) (hereinafter referred to as the Protocol on the creation of a customs files identification database), which was done at Brussels on 8 May 2003 and which is to enter into force in accordance with Article 2(3) thereof. (3) Following their accession to the European Union the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Poland, Slovenia and Slovakia have deposited their instruments of accession to the Convention on the use of information technology for customs purposes. The Czech Republic, Estonia, Cyprus, Lithuania, Hungary, Poland, Slovenia and Slovakia have deposited their instruments of accession to the three Protocols. Latvia has deposited its instrument of accession to the Protocol on interpretation by the Court of Justice. (4) Article 3(3) of the Act of Accession provides that Bulgaria and Romania accede to the conventions and protocols, listed in Annex I to the Act of Accession, which comprises, inter alia, the Convention on the use of information technology for customs purposes and the Protocols thereto. They are to enter into force in relation to Bulgaria and Romania on the date determined by the Council. (5) In accordance with Article 3(4) of the Act of Accession the Council is to make all adjustments required by reason of accession to those conventions and protocols, HAS DECIDED AS FOLLOWS: Article 1 The Convention on the use of information technology for customs purposes, as amended by the Protocol on the creation of a customs files identification database and this Decision, and the Protocols on interpretation by the Court of Justice and on the scope of the laundering of proceeds shall enter into force on the first day of the first month following the date of adoption of this Decision between Bulgaria, Romania and those Member States for which the Convention is in force. The Convention shall enter into force between Bulgaria, Romania and each of the other Member States on the day it enters into force for the other Member State concerned. Article 2 The Convention on the use of information technology for customs purposes, the Protocol on the creation of a customs files identification database, the Protocol on interpretation by the Court of Justice and the Protocol on the scope of the laundering of proceeds, drawn up in the Bulgarian and Romanian languages (6), shall be authentic under the same conditions as the other texts of the Convention and the Protocols thereto. Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 8 November 2007. For the Council The President R. PEREIRA (1) Opinion of 10 July 2007 (not yet published in the Official Journal). (2) OJ C 316, 27.11.1995, p. 34. (3) OJ C 151, 20.5.1997, p. 16. (4) OJ C 91, 31.3.1999, p. 2. (5) OJ C 139, 13.6.2003, p. 2. (6) The Bulgarian and Romanian version of the Convention shall be published in special edition of the Official Journal at a later date.